PER CURIAM.
We reverse the trial court’s revocation of appellant’s probation. The condition of probation that appellant “attend and complete” an anger management program specified neither a program nor the time when the program had to be completed. See Markel v. State, 855 So.2d 719 (Fla. 4th DCA 2003); O’Neal v. State, 801 So.2d 280 (Fla. 4th DCA 2001); Willis v. State, 727 So.2d 952 (Fla. 4th DCA 1998); Archer v. State, 604 So.2d 561 (Fla. 1st DCA 1992). We note the record contains a letter which indicates that appellant completed an anger management program while he was incarcerated for the violation of probation.
FARMER, C.J., GROSS and MAY, JJ., concur.